Per Curiam,
This appeal is from the same decree which has been affirmed by a divided court in the immediately preceding ease, Wynkoop’s Estate, No. 1, ante, p. 472. Inasmuch as the sum awarded this appellant is considerably larger than was awarded to him by the first report of the auditor, we fail to see how he can be regarded as a party aggrieved by the decree. At any rate there is no ground for sustaining his appeal which could not be urged in support of the executor’s appeal.
The appeal is dismissed at the costs of the appellant.